     Case 8:20-cv-01471-KKM-SPF Document 33 Filed 05/27/21 Page 1 of 5 PageID 151


                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

SHIRLEY A. O’GUIN,

       Plaintiff,

v.                                                           Case No: 8:20-cv-1471-KKM-SPF

WEBCOLLEX, LLC,

      Defendant.
___________________________________

             AMENDED CASE MANAGEMENT AND SCHEDULING ORDER

          Having considered the positions of the parties, see Fed. R. Civ. P. 26(f) and Local Rule 3.02(c),
 the Court enters this Amended Case Management and Scheduling Order whose provisions will be
 strictly enforced. Further, because it appears that the parties would benefit from an additional round
 of mediation after resolution of the pending motion to dismiss and the close of discovery, this action
 is referred to court-annexed mediation. Accordingly, it is ORDERED:

        1.   Parties are directed to meet the deadlines below:

                Mediator Selection Deadline                          June 17, 2021
                Discovery Cut-Off                                  August 28, 2021
                Mediation Deadline                               September 14, 2021
                Dispositive and Daubert Motions                  September 28, 2021
                Motions In Limine                                  January 13, 2022
                Joint Pretrial Statement                          January 27, 2022
                Pretrial Conference                               February 3, 2022
                Trial Briefs                                      February 28, 2022
                Trial Term                                          MARCH 2022

        2.   Parties are further directed to meet the pretrial disclosure requirements and deadlines in
             Fed. R. Civ. P. 26(a)(3) and to adhere timely to all requirements in Local Rule 3.06
             concerning Final Pretrial Procedures, as supplemented herein at ¶ 6. Parties are advised
             to review the amendments to the Rules of Civil Procedure regarding discovery,
             which became effective December 1, 2020.

        3.   This case is referred to court-annexed mediation in accordance with the rules governing
             mediation set forth in Chapter Four of the Local Rules. The parties shall select a Mediator,
             and counsel for Plaintiff is designated as Lead Counsel to coordinate the scheduling of
             mediation. The list of certified mediators is available on the internet at
Case 8:20-cv-01471-KKM-SPF Document 33 Filed 05/27/21 Page 2 of 5 PageID 152


        www.flmd.uscourts.gov under “For Lawyers/Mediation and Settlement.” The list is not
        exclusive, and any certified mediator is permissible. Lead counsel must file a Notice of
        Mediator Selection and Scheduling of Mediation which (a) identifies the selected
        Mediator and includes address, telephone, and facsimile information, and (b) sets the
        time, date, and place for the mediation conference by the above-designated date. If the
        parties fail to select a Mediator or do not notify the Court of such selection by the above-
        designated date, the Court may sua sponte and without further notice select an individual
        to serve as Mediator and issue the appointment. The mediation conference may be
        conducted any time on or before the above-designated date.

   4.   Last Date to Mediate: The parties shall complete the mediation conference on or before
        the mediation date set forth earlier in the above table. Neither the mediator nor the
        parties have authority to continue the mediation conference beyond this date except
        on express order of the Court. In any complex case or case involving multiple parties,
        the mediator has the authority to conduct the mediation in a series of sessions and in groups
        of parties so that mediation is complete by the last date to mediate.

   5.   Parties will please note that motions to amend any pleading or a motion for continuance
        of any pretrial conference, hearing or trial filed after issuance of this Case Management
        and Scheduling Order are disfavored. See Fed. R. Civ. P. 16(b)(4); Local Rule 3.08(a).

   6.   A Pretrial Conference will be held before the undersigned in Courtroom 13B, 801
        North Florida Avenue, Tampa, Florida, on February 3, at 1:30 p.m. Parties are
        directed to meet the pretrial disclosure requirements and deadlines in Fed. R. Civ. P.
        26(a)(3) and to adhere to all requirements in Local Rule 3.06 concerning final pretrial
        procedures. The parties shall file a joint Pretrial Statement one week before the above-
        referenced pretrial conference date. Failure to do so may result in the imposition of
        sanctions. The parties shall file any motions in limine three weeks before the Pretrial
        Conference date and any response to a motion in limine one week before the Pretrial
        Conference date. Counsel who will act as lead trial counsel in the case and who is vested
        with full authority to make and solicit disclosure and agreements touching all matters
        pertaining to the trial must attend the Pretrial Conference. Counsel who do not attend the
        Pretrial Conference will not be permitted to participate in trial.

   7.   This case is set for JURY Trial during the term commencing March 7, 2022, before the
        undersigned. This MARCH trial term shall include the entire month. Estimated length
        of trial: 2 days.

   8.   CONSENT TO TRIAL BY MAGISTRATE JUDGE: In accordance with 28 U.S.C.
        § 636(c) and Fed. R. Civ. P. 73, the parties may consent to have a United States Magistrate
        Judge conduct any or all further proceedings in this case, including the trial. Parties are
        advised that a magistrate judge can provide certainty and flexibility in scheduling,
        including a date certain for trial—unlike the district court calendar that assigns only a
        trial month and is subject to frequent changes due to the Court’s criminal calendar. Parties
        may consent to proceed before a magistrate by filing a completed Form AO 85 “Notice,

                                               2
Case 8:20-cv-01471-KKM-SPF Document 33 Filed 05/27/21 Page 3 of 5 PageID 153


        Consent, and Reference of a Civil Action to a Magistrate Judge,” which is available on the
        Court’s website under “Filing a Case/Forms/Civil Forms.” Consent is voluntary, and a
        party for any reason can decide not to consent and continue before the district judge
        without adverse consequences. See Fed. R. Civ. P. 73(b)(2).

   9.   SUMMARY JUDGMENT PROCEDURES: The following procedures shall be
        followed by the parties:

          (a)     A party’s claims or defenses for which summary judgment is sought shall be
                  presented in a single motion and incorporated memorandum of law which,
                  absent prior permission of the Court, shall not exceed twenty-five (25) pages
                  total. Multiple motions for summary judgment will not be permitted. A violation
                  of any of these directives will result in the Court sua sponte striking a party’s
                  motion for summary judgment and incorporated memorandum of law without
                  notice. Any record citations should be to page and line of the filed materials.

          (b)     Prior to filing a motion for summary judgment, the moving party shall confer
                  in good faith with the party or parties against whom summary judgment is
                  sought for the purpose of narrowing the factual issues in dispute. A party by
                  separate pleading filed contemporaneously with the motion for summary
                  judgment and incorporated memorandum of law shall certify that such a
                  conference has taken place and that the parties were or were not able to agree
                  on a narrowing of the factual issues in dispute. The moving party shall file a
                  separate “Statement of Undisputed Facts” (not exceeding 20 pages in length),
                  with citations to the record, which shall accompany the motion for summary
                  judgment.

          (c)     Any party opposing a summary judgment motion shall file a memorandum of
                  law in opposition no later than the time allotted pursuant to Local Rule 3.01(c).
                  To the extent that the party opposing a motion for summary judgment disputes
                  any facts asserted in the motion, the opposing party must include those
                  disputed facts, with citations to the record, in the memorandum responding to
                  the motion for summary judgment. All material facts set forth by the moving
                  party shall be deemed admitted unless controverted by the opposing party in
                  the response to the motion for summary judgment.

          (d)     Failure to respond to a motion for summary judgment shall be deemed that the
                  non-moving party does not oppose the motion and may result in final judgment
                  being entered without a trial or other proceeding.

          (e)     Oral argument or hearings will generally not be held on the motion.

          (f)     A violation of any of these directives will result in the Court sua sponte striking a
                  party’s motion for summary judgment without notice.

                                                3
Case 8:20-cv-01471-KKM-SPF Document 33 Filed 05/27/21 Page 4 of 5 PageID 154



   10. For jury trials, not later than fourteen (14) days prior to the date on which the trial term
       is set to commence, the parties shall file the following:

          (a)     Proposed Jury Instructions: The parties must confer about the jury
                  instructions and submit to the Court: 1) all instructions that are undisputed; 2)
                  instructions proposed by the plaintiff but not acceptable to the defense; and 3)
                  instructions proposed by the defense but not acceptable to the plaintiff. A
                  complete set of all written Proposed Jury Instructions shall bear a cover sheet
                  with the complete style of the case and appropriate heading designating the
                  submitting party; there shall be no more than one instruction per page and
                  contain, at the end of each such instruction, citation of authorities; they shall be
                  sequentially numbered and party-identified (e.g., Plaintiff’s Requested
                  Instruction No. 1). Counsel must email proposed jury instructions and verdict
                  forms in Microsoft Word (.doc or .docx) format to the chambers inbox. Include
                  the case number and case name in the subject line;

          (b)     A concise (one paragraph preferably) joint statement of the nature of the action
                  to be used in providing a basic explanation of the case to the jury venire;

          (c)     Proposed Verdict Form; and

          (d)     Proposed Questions for Voir Dire: The court conducts the initial voir dire
                  examination and parties should submit all proposed questions by the above
                  deadline. Counsel may submit additional follow-up questions after the court
                  examines the jury venire, but counsel will ordinarily not be permitted to examine
                  potential jurors.

   11. For jury trials, each party must file a Trial Brief not later than fourteen (14) days prior
       to the date on which the trial term is set to commence. The brief should include citations
       of authorities and arguments specifically addressing all disputed issues of law likely to arise
       at trial.

   12. No later than 9:00 a.m. on the business day before trial, the parties shall provide to the
       Court an exhibit notebook containing marked copies of all exhibits. The parties may
       contact the courtroom deputy clerk to determine whether this requirement may be
       waived.

   13. SETTLEMENTS: Lead counsel (as designated above, Plaintiff’s counsel) shall
       immediately notify Chambers or the Courtroom Deputy Clerk if their case has settled.
       See Local Rule 3.09. Notices of settlement must be in writing. Failure to notify the Court
       of a settlement before noon on Friday, March 4, 2022, will result in the parties being
       assessed costs for the jury venire reporting.

                                                4
Case 8:20-cv-01471-KKM-SPF Document 33 Filed 05/27/21 Page 5 of 5 PageID 155




   ORDERED in Tampa, Florida, on May 27, 2021.




                                       5
